Guy, J.
(concurring) — Travis Rife did not commit a crime. He was stopped by a police officer for a traffic infraction. The only issue before this court is whether an officer has authority under the statute and ordinance to detain a person stopped for a noncriminal offense while the officer conducts a warrant check. The majority holds that an officer does not. I agree. I write separately because I believe our analysis of this appeal should end after we conclude that the statute and ordinance did not authorize the officer to detain Mr. Rife.29
RCW 46.61.021 and Seattle Municipal Code 11.59.09030 grant officers the authority to stop individuals for traffic infractions and govern what may occur during such stops.
The statute and ordinance grant the officer the author*152ity to detain a person for a reasonable period of time in order to perform four tasks: (1) identify the person, (2) check the status of the person’s license and insurance identification card, (3) check the status of the vehicle’s registration, and (4) complete and issue a notice of traffic infraction. Neither law grants the officer authority to detain a person while the officer conducts a warrant search. Therefore, the detainment to conduct a warrant check in this case was not authorized by law.
The issue whether a detainment to conduct a warrant check during a noncriminal traffic stop violates the Fourth Amendment of the United States Constitution or article I, section 7 of this state’s Constitution is not before this Court, and I would not now resolve it. We determine this case on statutory grounds. It is not necessary to address potential constitutional issues.

State v. Rothenberger, 73 Wn.2d 596, 440 P.2d 184 (1968), is distinguishable because the police conduct examined there was not limited by a statute which set out standards governing the detention of persons for noncriminal offenses.


Seattle Municipal Code 11.59.090 is basically a reiteration of RCW 46.61.021 but substitutes "peace officer” for "law enforcement officer.”